DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7, 9-17, and 19 are pending in the application.  Claims 8 and 18 have been canceled.  Claim 19 is new.  Claims 4-7 and 9-12 have been withdrawn from consideration.  Claims 1 and 13 have been amended.

Claim Objections
Claims 1-3 objected to because of the following informalities: in claim 1, line 10, “the coil” should read --the helical coil portion--.  Claims 2 and 3 are dependent on claim 1, thus are also objected to due to their dependency.  Appropriate correction is required.
Claims 13-17 are objected to because of the following informalities: in claim 13, line 10, “the coil” should read --the helical coil portion-- .  Claims 14-17 are dependent on claim 13, thus are also objected to due to their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 13-17, and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 as amended recites “a suture portion arranged in a pleural space and fastened to the helical coil portion such that the suture portion can extend from the coil to an insertion site external to the pleural space…”  The claim as amended recites a pleural space, which is part of a human organism, as part of the invention.  The claim previously recited “a suture portion configured to be arranged in a pleural space…”, which is proper.  Appropriate correction is required.  Claims 2 and 3 are dependent on claim 1, thus are also rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.
Claim 13 as amended recites “the suture having a proximal terminal end and a distal terminal end, the distal terminal end of the suture attached to the helical coil portion and the proximal terminal end of the suture remote from the helical coil portion, trimmed adjacent to an external skin surface and fastening the helical coil portion such that the suture portion can extend from the coil to an insertion site external to the pleural space…”  The claim as amended recites an external skin surface, which is part of a human organism, as part of the invention.  The claim previously recited that the suture was “configured to be trimmed adjacent to an external skin surface…”, which is proper.  Appropriate correction is required.  Claims 14-17 are dependent on claim 13, thus are also rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.
New claim 19 recites “a singular suture portion arranged in a pleural space…” in line 9.  The claim recites a pleural space, which is part of a human organism, as part of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the pleural space" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 14-17 are dependent on claim 13, thus are also rendered indefinite.  Appropriate correction is required.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gifford, III et al. (US 2002/0111646 A1) (“Gifford”).
Regarding claim 1, Gifford discloses (Figures 1, 2, 11, and 12) a localization system comprising: a delivery needle (5) having a proximal end and a distal end; a localization structure (6C) housed within the delivery needle and extending along a length, the localization structure comprising: a helical coil portion (7) capable of being arranged within a lung, the helical coil portion having a proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position in which the helical coil portion is uncoiled (Figures 11 and 12) to a second position in which the helical coil portion is helically coiled (Figure 2; paragraph 0030), and a suture portion (44; paragraph 0037) capable of being arranged in a pleural space, wherein the suture portion is fastened to the helical coil portion such that the suture portion is capable of extending from the coil to an insertion site external to the pleural space, the suture having a proximal terminal end and a distal terminal end, the distal terminal end of the suture attached to the helical coil portion (Figures 11 and 12) and the proximal terminal end of the suture remote from the helical coil portion (Figures 11 and 12), the suture portion capable of being trimmed adjacent to an external skin surface and capable of retracting freely with respiration; and a pusher rod (8) capable of fitting into the delivery needle (paragraph 0030) and permitting retraction of the delivery needle without corresponding retraction of the localization structure.
NOTE: The language “a suture portion arranged in a pleural space and fastened to the helical coil portion such that the suture portion can extend from the coil to an insertion site external to the pleural space” merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The amendment constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner.  Gifford discloses that the invention may be used in any location in the patient's body and use in the cerebral vasculature is described as a particular use of the invention although any other medical device may be delivered to any other part of the body for any other purpose (paragraph 0040).  The Office submits that the device of Gifford meets the structural limitations of the claim, the helical coil portion is capable of being arranged in the lung and the suture portion is capable of being arranged in a pleural space and can extend from the coil to an insertion site external to the pleural space, and the suture portion is capable of being trimmed adjacent to an external skin surface and capable of retracting freely with respiration.
Regarding claim 3, the helical coil portion disclosed by Gifford is capable of
being affixed to a nodule.
Regarding claim 13, Gifford discloses (Figures 1, 12, 11, and 12) a kit comprising: a delivery needle (5) having a proximal end and a distal end; a localization structure (6C) comprising a helical coil portion (7) coupled to a suture (44; paragraph 0037), the helical coil portion having a proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position in which the helical coil portion is uncoiled (Figures 11 and 12) to a second position in which the helical coil portion is helically coiled (Figure 2; paragraph 0030), the suture having a proximal terminal end and a distal terminal end (Figures 11 and 12), the distal terminal end of the suture attached to the helical coil portion (Figures 11 and 12) and the proximal terminal end of the suture remote from the helical coil portion (Figures 11 and 12), the suture portion capable of being trimmed adjacent to an external skin surface and fastening the helical coil portion such that the suture portion can extend from the coil to an insertion site external to the pleural space, and the suture portion capable of retracting freely with respiration; and a pusher rod (8) capable of fitting within the delivery needle (paragraph 0030).
Regarding claim 14, Gifford discloses (Figure 1) that the localization structure (6C) is configured to be housed within the delivery needle (5) and extend along a length.
Regarding claim 15, the helical coil portion disclosed by Gifford is capable of being arranged within a lung and affixed to a nodule.
Regarding claim 16, the pusher rod (8) disclosed by Gifford is capable of fitting into the delivery needle (5) and permitting retraction of the delivery needle without corresponding retraction of the localization structure.
Regarding claim 17, Gifford discloses (Figure 11) that the localization structure (6C) and the pusher rod (8) are arranged within the delivery needle (paragraph 0030), with the helical coil arranged closest the distal end, the suture (44) arranged proximate from the helical coil, and the pusher rod (8) arranged proximate from the suture.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirigian et al. (US 2014/0277085 A1) (“Mirigian”).
Regarding claim 19, Mirigian discloses (Figures 1-12) a localization system comprising: a delivery needle (micro-catheter, paragraph 0083) having a proximal end and a distal end; a localization structure housed within the delivery needle and extending along a length, the localization structure comprising: a helical coil portion (104) capable of being arranged within a lung, the helical coil portion having a proximal end (716) and a distal end (712), the helical coil portion being shiftable during retraction of the delivery needle from a first position in which the helical coil portion is uncoiled (Figures 7A and 7B) to a second position in which the helical coil portion is helically coiled (Figures 8A and 8B; paragraph 0089), and a singular suture portion (708) capable of being arranged in a pleural space, the suture having a proximal terminal end (Figures 1, 8A, 11, 12) and a distal terminal end (Figure 7B), the distal terminal end of the suture attached to the helical coil portion (paragraph 0055) and the proximal terminal end of the suture remote from the helical coil portion (Figures 1, 8A, 11, 12), capable of being trimmed (paragraph 0064) adjacent to an external skin surface, and capable of retracting freely with respiration; and a pusher rod (108) capable of fitting into the delivery needle (paragraph 0083) and permitting retraction of the delivery needle without corresponding retraction of the localization structure.
NOTE: the language “configured to be arranged within a lung”, “a singular suture portion arranged in a pleural space”, “configured to be trimmed adjacent to an external skin surface, and able to retract freely with respiration”, and “configured to fit into the delivery needle and permit retraction of the delivery needle without corresponding retraction of the localization structure” merely recite intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. These limitations constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Mirigian meets the structural limitations of the claim, and would be capable of being arranged within a lung such that the suture portion is arranged in a pleural space, trimmed adjacent to an external skin surface, and able to retract freely with respiration.  The pusher rod disclosed by Mirigian is capable of fitting into the delivery needle and permitting retraction of the delivery needle without corresponding retraction of the localization structure.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US 2002/0111646 A1) (“Gifford”).
Regarding claim 2, Gifford discloses the invention substantially as claimed.
However, Gifford fails to disclose that the localization structure has a length of between 8 and 10 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the localization structure disclosed by Gifford to have a length of between 8 and 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338,
220 USPQ 1117 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gifford would not operate differently with the claimed length because the length of the localization structure is adjusted during the procedure and the claim does not specify at what point during a procedure the localization structure has the claimed length. The localization structure transitions from a first length (uncoiled length) within the delivery needle to a second length (coiled length) when delivered from the delivery needle. The claimed dimensions would not prevent the device of Gifford from being implanted in the body. Further, the Applicant places no criticality on the range claimed, stating: “In embodiments, localization structure 110 can have a length that is between about 8-10 cm, for example about 8.85 cm. In alternative embodiments, nodules may be located relatively closer or further from the skin of the patient, and the length of localization structure 110 can be adjusted accordingly” (Specification, page 9, lines 4-7).

Response to Arguments
Applicant's arguments filed 4/14/22 regarding the rejections citing the Gifford reference have been fully considered but they are not persuasive.  The Applicant has argued that the filaments disclosed by Gifford cannot be both arranged in a pleural space and fastening the helical coil portion because they are embedded in the dissolvable material.  Figures 11 and 12 of Gifford show delivery of the coil (6C).  The filaments remain attached to the coil during delivery (Figure 11) and after deployment (Figure 12).   Gifford discloses that the invention may be used in any location in the patient's body and use in the cerebral vasculature is described as a particular use of the invention although any other medical device may be delivered to any other part of the body for any other purpose (paragraph 0040).  
The language “a suture portion arranged in a pleural space and fastened to the helical coil portion such that the suture portion can extend from the coil to an insertion site external to the pleural space” merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The amendment constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Gifford meets the structural limitations of the claim, the helical coil portion is capable of being arranged in the lung and the suture portion is capable of being arranged in a pleural space and can extend from the coil to an insertion site external to the pleural space, and the suture portion is capable of being trimmed adjacent to an external skin surface and capable of retracting freely with respiration.
As stated above, the filaments (44, interpreted by the Examiner as the suture portion) remain attached to the coil during delivery and deployment.  Gifford discloses that the invention may be used in any location in the patient's body for any purpose.  Therefore, the helical coil portion is capable of being delivered such it is arranged in the lung and the suture portion is capable of being arranged in a pleural space and extend from the coil to an insertion site external to the pleural space.  The suture portion is capable of being trimmed adjacent to an external skins surface.  The suture portion is also capable of retracting freely with respiration.
The Mirigian reference has been cited to reject claim 19, which is newly added.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771